Case 1:17-cr-00177-ENV Document 107-3 Filed 05/10/21 Page 1 of 1 PagelD #: 875

Your Honor Eric Vitaliano

Eastern District Court of New York
271 Cadman Plaza East
Brooklyn, NY 11201

January 7, 2021

My name is Denise Caroleo and | reside at 101 Spratt Avenue in Staten Island, NY. | am the
wife of Blaise Caroleo and have been for the last 40 years. My husband and | have been
together since we were 14 years old, married at 17, and together we raised 4 children, all of
whom are upstanding and law abiding citizens. | can honestly say that | know Blaise better than
anyone else, and despite the allegations against him I will continue to stand by him.

While we had our share of problems due to being married so young, we were always able to
work them out for the sake of our children. Blaise has taken good care of our family throughout
the years, as well as any of his own family and friends who were in need. I have seen him pull
over on the side of the road to help a total stranger with a flat tire. Although | understand how
the charges against him must make him appear, this isolated incident does not describe his
person as a whole.

| have seen firsthand the harsh family life that Blaise came from, and know that he always
aspired to be better than his upbringing. However, a lifetime of trauma, combined with a

traumatic brain injury suffered years prior and depression due to losing his job created the
darkness through which he acted. | understand that this is not an excuse for those actions.

The impact of this case has been devastating on my husband's life. Due to the implications of
these allegations, he has lost his freedom, all of his friends, and most of his family, including the
support of all of our children. His suffering has been immense. My support is the strongest
resource that my husband still has, and so | feel it is my duty to ask the court to consider my
request for leniency in his sentencing.

Respectfully,

Denise Caroleo

DEFENDANT’S
} EXHIBIT

ee

 
